DETAILED ACTION
The amendments filed 6/27/2022 have been entered. Claims 1-5, 14 have been amended, claims 6, 11-12, and 20 have been cancelled, and claims 21-24 has been added. Claims 1-5, 7-10, 13-19, and 21-24 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 6/27/2022 have been fully considered but are moo because the arguments are directed toward amendments which present a combination of elements that have not been previously set forth and necessitate a new grounds of rejection.
Response to Amendment
Regarding the rejections under 35 USC § 112, claims have been amended to overcome the rejections. The rejections under 35 USC § 112 have been withdrawn.
Regarding the rejections under 35 USC § 103, amendments have been made to necessitate a new grounds of rejection as outlined below.
Claim Objections
Claim 5 and 21 are objected to because of the following informalities:  
Regarding claim 5, the claim language is difficult to understand. The word “relative” may not be needed and the claim would benefit from the use of indentations to separate different aspects and limitations. 
Regarding claim 21, “postponing the sending of the notification until a flat road condition” should read “wait to send the notification until a flat road condition is met” or something similar to better match applicant’s specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 13-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Publication No. 2020/0183008 A1; hereinafter Chen) in view of Gali (U.S. Patent Application Publication No. 2020/0017143 A1) and further in view of Silvlin (U.S. Patent Application Publication No. 2015/0344029 A1).

    PNG
    media_image1.png
    663
    531
    media_image1.png
    Greyscale

Gali (US 2020/0017143 A1) Figure 5
Regarding claim 1, Chen discloses:
A system comprising: one or more processors (one or more processors 204 in computing devices 202, see at least [0032]), and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (memory 206 stores information, instructions, and data to be executed by the processor 204, see at least [0032]): 
receiving, from a first sensor at a front part of a vehicle (sensors 110 and 112 are at the top and side of the cab 106, see at least [0030] and Fig. 1A), a first set of sensor data corresponding to a first edge of a body part of the vehicle, and from a second sensor at the front part of the vehicle, a second set of sensor data corresponding to a second edge of the body part (sensor housings 302 and 304, on the top and side, are able to detect the right and left sides of the tractor 310, see at least [0050]-[0051] and Fig. 3A); 
calculating, based on the first set or the second set of the sensor data, a first location of the first edge or the second edge of the body part relative to the front part (trailer tracking algorithm estimates the orientation of the trailer based on lidar sensor data points, see at least [0055] and Fig. 5); 
adjusting the vehicle to avoid the captured first objects (computer system controls the vehicle to avoid collisions of the trailer with a nearby object, see at least [0071])
Chen does not explicitly disclose:
an expected location range
sending a notification
determining a field of interest associated with the first sensor or the second sensor based on a width of a lane on which the vehicle is driving;
capturing, using the first sensor or the second sensor, first objects that are at least partially within the field of interest while refraining from capturing second objects that are outside of the field of interest; and
However, Gali teaches:
determining whether an angle of deviation between the first edge or the second edge is within a threshold angle (vehicular trailer assist system determines whether the trailer is located within a threshold distance of a jackknife zone, see at least claim 12; keep the towing angle out of the jackknife zone via trailer threshold angle, see at least [0020]-[0021]) 
sending a notification that driving adjustment of the vehicle is required if the angle of deviation is outside of the threshold angle (the control generates an alert when the trailer is located within a threshold distance of a jackknife zone, see at least claim 12 and [0017])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen by adding the jackknife alert taught by Gali. One of ordinary skill in the art would have been motivated to make this modification “in order to enhance the driver’s awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle” (see [0029]).
Additionally, Silvlin teaches:
determining a field of interest associated with the first sensor or the second sensor based on a width of a lane on which the vehicle is driving (determining the current lane width of a traveling path and determining whether the lane width is smaller than the first pre-set lane width, see at least [0041]-[0043]);
capturing, using the first sensor or the second sensor, first objects that are at least partially within the field of interest while refraining from capturing second objects that are outside of the field of interest (“detect the presence of an obstacle on the traveling path, see at least [0044]) *Examiner sets forth objects in the travelling path are in a “field of interest” while those that are not in the travelling path are not. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen and the jackknife alert taught by Gali by adding the lane width and object detection along a travel path taught by Silvlin. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid a collision with an oncoming vehicle or other obstacle on the road” (see [0004]).
Regarding claim 2, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the first set or the second set of the sensor data are processed to remove at least part of data corresponding to objects above the first or second edge of the body part (return signals from vegetation could be filtered out but would be computationally intensive, see at least [0060]; therefore, Chen discloses using data within the trailer’s known dimensions, see at least [0066]) *Examiner sets forth Chen acknowledges filtering of vegetation (such as trees) and signs (which would be above the trailer for larger trees and freeway signs) is known in the art. However, Chen uses a different method to only consider sensor data regarding the trailer.
Regarding claim 3, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the first set or the second set of the sensor data are further processed to remove at least part of data corresponding to objects below the first or second edge of the body part (return signals from the ground could be filtered out but would be computationally intensive, see at least [0060]; therefore, Chen discloses using data within the trailer’s known dimensions, see at least [0066]) *Examiner sets forth Chen acknowledges filtering ground is known in the art. However, Chen uses a different method to only consider sensor data regarding the trailer.
Regarding claim 4, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the first set or the second set of the sensor data are processed to remove at least part of data corresponding to objects outside a range of possible relative locations of the first or second edge (the system determines a major face surface based on lidar sensor data and trailer’s physical dimensions within a set distance, see at least [0066]) *Examiner sets forth only data points within the trailer’s dimensions are considered.
Regarding claim 8, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the system is further configured to filter the sensor data corresponding to objects other than the first edge or the second edge of the body part (the perception system 224 may also use sensors to detect objects “external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.”, see at least [0040]).
Regarding claim 9, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the first sensor is disposed on a left side of the front part and the second sensor is disposed on a right side of the front part (“side sensor units 112 may be disposed on left and/or right sides of the cab 106” see at least [0030] and Fig. 3B).
Regarding claim 10, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the system is configured to not receive or analyze the second set of sensor data when the vehicle is making a left turn, or not receive or analyze the first set of sensor data when the vehicle is making a right turn (when the vehicle is making a left turn, the lidar points are received from the left to detect parts of the trailer, see at least [0059] and Fig. 6A).
Regarding claim 13, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the first sensor and the second sensor each is a LiDAR (each sensor unit may include one or more sensors such as lidar, see at least [0030]).
Regarding claim 14, Chen discloses:
The method comprising: receiving, from a first sensor at a front part of a vehicle, a first set of sensor corresponding to a first edge of a body part of the vehicle, and from a second sensor at the front part of the vehicle, a second set of sensor data corresponding to a second edge of the body part (sensor housings 302 and 304, on the top and side, are able to detect the right and left sides of the tractor 310, see at least [0050]-[0051] and Fig. 3A); 
calculating, based on the first set or the second set of the sensor data, a first location of the first edge or the second edge of the body part relative to the front part (trailer tracking algorithm estimates the orientation of the trailer based on lidar sensor data points, see at least [0055] and Fig. 5); 
adjusting the vehicle to avoid the captured first objects (computer system controls the vehicle to avoid collisions of the trailer with a nearby object, see at least [0071])
Chen does not explicitly disclose:
an expected location range
sending a notification
determining a field of interest associated with the first sensor or the second sensor based on a width of a lane on which the vehicle is driving;
capturing, using the first sensor or the second sensor, first objects that are at least partially within the field of interest while refraining from capturing second objects that are outside of the field of interest
However, Gali teaches:
determining whether an angle of deviation between the first edge or the second edge is within a threshold angle (vehicular trailer assist system determines whether the trailer is located within a threshold distance of a jackknife zone, see at least claim 12) *Examiner sets forth an expected location range is anywhere outside of the jackknife zone, highlighted in red in the image above; and 
sending a notification that driving adjustment of the vehicle is required if the angle of deviation is outside of the threshold angle (the control generates an alert when the trailer is located within a threshold distance of a jackknife zone, see at least claim 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen by adding the jackknife alert taught by Gali. One of ordinary skill in the art would have been motivated to make this modification “in order to enhance the driver’s awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle” (see [0029]).
Additionally, Silvlin teaches:
determining a field of interest associated with the first sensor or the second sensor based on a width of a lane on which the vehicle is driving (vehicular trailer assist system determines whether the trailer is located within a threshold distance of a jackknife zone, see at least claim 12; keep the towing angle out of the jackknife zone via trailer threshold angle, see at least [0020]-[0021]);
capturing, using the first sensor or the second sensor, first objects that are at least partially within the field of interest while refraining from capturing second objects that are outside of the field of interest (“detect the presence of an obstacle on the traveling path, see at least [0044]) *Examiner sets forth objects in the travelling path are in a “field of interest” while those that are not in the travelling path are not. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer detection disclosed by Chen and the jackknife alert taught by Gali by adding the lane width and object detection along a travel path taught by Silvlin. One of ordinary skill in the art would have been motivated to make this modification “in order to avoid a collision with an oncoming vehicle or other obstacle on the road” (see [0004]).
Regarding claim 15, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the first sensor and the second sensor each is a LiDAR (each sensor unit may include one or more sensors such as lidar, see at least [0030]).
Regarding claim 16, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
removing at least part of data corresponding to objects above the first edge or the second edge of the body part; and removing at least part of data corresponding to objects below the first edge or the second edge of the body part. (return signals from vegetation and ground could be filtered out but would be computationally intensive, see at least [0060]; therefore, Chen discloses using data within the trailer’s known dimensions, see at least [0066]) *Examiner sets forth Chen acknowledges filtering of vegetation (such as trees, signs (which would be above the trailer for larger trees and freeway signs), and the ground is known in the art. However, Chen uses a different method to only consider sensor data regarding the trailer
Regarding claim 17, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
filtering the sensor data corresponding to objects other than the first edge or the second edge of the body part (the perception system 224 may also use sensors to detect objects “external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.”, see at least [0040]).
Regarding claim 18, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
detecting one or more objects that may collide with the body part of the vehicle (perception system 224 detects objects in the vehicle’s environment to avoid collisions, see at least [0036] and [0071]).
Regarding claim 19, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
sending a command to a driving control module of the vehicle to adjust driving to avoid the collision (computer system controls the vehicle to avoid collisions of the trailer with a nearby object, see at least [0071])
Regarding claim 22, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
the field of interest is centered at a rear left edge or a rear right edge of the vehicle (when the vehicle is making a left turn, the lidar points are received from the left to detect parts of the trailer, see at least [0059] and Fig. 6A).
Regarding claim 23, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
a determination of whether the field of interest is centered at the rear left edge or the rear right edge is based on a relative orientation of a back of the truck compared to a front of the truck (when the vehicle is making a left turn, the lidar points are received from the left to detect parts of the trailer, see at least [0059] and Fig. 6A).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gali and Silvlin as applied to claim 1 above, and further in view of Trombley et al. (U.S. Patent Application Publication No. 2015/0066296 A1; hereinafter Trombley).
Regarding claim 5, the combination of Chen, Gali, and Silvlin teach the elements above and Chen further discloses:
Detection devices, such as the lidar sensor, record data to be processed by the computing devices, see at least [0040]
Wherein the orientation of the trailer relative to the tractor is based on the lidar sensor data, see at least [0055]
The combination of Chen, Gali, and Silvlin does not teach:
record relative locations of the first and second edges.
However, Trombley teaches:
the system is further configured to detect and record relative respective distances between the front part of the vehicle and a location of the first edge and between the front part of the vehicle and a location of the second edge, or relative locations of the first edge and the second edge and the front part of the vehicle (stored trailer parameters and trailer configurations, see at least [0055])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lidar sensor disclosed by Chen, the alert taught by Gali, and the object detection along a travel path taught by Silvlin by adding the stored trailer configurations taught by Trombley. One of ordinary skill in the art would have been motivated to make this modification “for improving general performance characteristics of the trailer and the tow vehicle” (see [0056]).
Regarding claim 7, the combination of Chen, Gali, and Silvlin teach the elements above but does not teach:
the range of possible relative locations are provided in data source that identifies the range based on a make or model number of the body part.
However, Trombley teaches:
the range of possible relative locations are provided in data source that identifies the range based on a make or model number of the body part (the system receives trailer parameters from the trailer based on a unique trailer identification code, see at least [0025]; the particular vehicle and trailer combination and trailer parameters is used to determine trailer kinematics, see at least [0038] and [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lidar sensor disclosed by Chen, the alert taught by Gali, and the object detection along a travel path taught by Silvlin by adding the unique trailer parameters taught by Trombley. One of ordinary skill in the art would have been motivated to make this modification “for improving general performance characteristics of the trailer and the tow vehicle” (see [0056]) and to attain a specific critical hitch angle to prevent jackknife conditions (see [0040]-[0041]).
Allowable Subject Matter
Claims 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 would be allowable for reciting “in response to determining that objects within the field of interest are nonexistent, postponing the sending of the notification until a flat road condition.” Chen discloses detecting objects in the vehicle’s environment to avoid collisions (see at least [0071]) but does not disclose postponing a notification until a flat road condition when no objects are detected. Gali teaches determining whether a trailer is located in a jackknife zone (see at least claim 12) but also does not teach the limitation above. Further, Silvlin teaches object detection along a travel path (see at least [0044]) but also fails to teach the limitation above. 
Claim 24 would be allowable for reciting “a second threshold -5-Application Serial No. 17/007,609Docket No. 64WG-301101-US angle larger than the first threshold angle, while refraining from sending the notification in response to the angle of deviation exceeding the second threshold angle.” Chen fails to disclose threshold angles for the trailer. Gali teaches determining threshold angles to prevent a jackknife condition but fails to disclose a second threshold angle wherein no notification is sent when the second threshold is exceeded. Silvlin also fails to teach the above limitation. 
Therefore, the combination of Chen, Gali, and Silvlin fails to teach the applicant’s invention in combination and as a whole.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662